NORTHCUTT, Judge.
Gary Collins appeals an order revoking his probation. His attorney filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), but noted that the court revoked probation based in part on a violation not alleged. Counsel points out, and we agree, that the record indicates the court would have revoked probation based on the violation properly alleged and admitted by Collins. Accordingly, we affirm the revocation of probation and sentences, but we order the court to strike the reference to condition five in the order of revocation. See Lee v. State, 67 So.3d 1199, 1201 (Fla. 2d DCA 2011).
Affirmed with instructions.
SILBERMAN, C.J., and CRENSHAW, JJ., Concur.